CCA 20120244. Review granted on the following issue:
WHETHER APPELLANT WAS DENIED EFFECTIVE ASSISTANCE OF COUNSEL DURING THE POST-TRIAL PHASE OF HIS COURT-MARTIAL WHEN HIS TRIAL DEFENSE COUNSEL FAILED TO REQUEST DEFERMENT OF FORFEITURES DESPITE HIS REQUEST TO DO SO.
The decision of the United States Army Court of Criminal Appeals is set aside, as is the convening authority’s action. The record of trial is returned to the Judge Advocate General of the Army for submission to an appropriate convening authority for a new recommendation and action. Thereafter, Articles 66 and 67, Uniform Code of Military Justice, 10 U.S.C. §§ 866 and 867 (2012), shall apply. [See also ORDERS GRANTING PETITION FOR REVIEW this date.]